Case: 1:13-cv-09305 Document #: 203 Filed: 07/18/19 Page 1 of 1 PageID #:2355

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Ismael Salam, et al.
                              Plaintiff,
v.                                                 Case No.: 1:13−cv−09305
                                                   Honorable Charles R. Norgle Sr.
Lifewatch, Inc.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 18, 2019:


        MINUTE entry before the Honorable Gabriel A. Fuentes: Status hearing held.
Defendant's counsel, Joseph A. Lipari, appears by telephone conference. The parties
report that all discovery is now completed. Defendant's counsel further reports that he will
be filing a motion for de−certification that is to be noticed before the district judge within
30 days. The matter is set for a status hearing before the magistrate judge on 9/26/19 at
9:30 a.m. Mailed notice. (jj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
